Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 4/19/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JPH04249384) in combination with Iizuka Kajuyaki  et al (Jp2008283096)

With respect to claim 1, Murakami teaches a method of manufacturing a semiconductor optical device comprising the steps of: forming an etch stop layer”2a” on an InP growth substrate”1”, forming a semiconductor laminate”3,4,5” on the etch stop layer”2a” by stacking a plurality of InGaAsP-based III-V group compound semiconductor layers comprising at least In and P.(see abstract and the document). 
  Murakami does not teach the etch stop layer having a thickness of 100 nm or less.
With respect to claim 2, Murakami does not teach the method of manufacturing a semiconductor optical device, wherein the thickness of the etch stop layer is 50 nm or less.

With respect to claim 3, Murakami does not teach the method of manufacturing a semiconductor optical device according to claim 2, wherein the thickness of the etch stop layer is 20 nm or less.

With respect to claim 4, Murakami does not teach the method of manufacturing a semiconductor optical device, wherein the method further comprises the steps of: bonding a support substrate to the semiconductor laminate having at least a metal bonding layer interposed therebetween; and removing the InP growth substrate.

With respect to claim 5, Murakami teach the method of manufacturing a semiconductor optical device, wherein a portion of the etch stop layer serves as an n-type InGaAs contact layer.

With respect to claim 6, Murakami et al does not teach the method of manufacturing a semiconductor optical device, wherein the n-type InGaAs contact layer has a thickness of 1 nm to 100 nm.

With respect to claim 7, Murakami et al teach the method of manufacturing a semiconductor optical device, wherein the semiconductor laminate comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer. Murakami does not teach p-tyep cladding layer thickness has a thickness of 1200 nm to 9000 nm.

With respect to claim 8, Murakami et al does not teach the method of manufacturing a semiconductor optical device, wherein the thickness of the p-type cladding layer is 2400 nm to 9000 nm.
With respect to claim 9, Murakami teach an intermediate article of a semiconductor optical device comprising: an InP growth substrate; an etch stop layer formed on the InP growth substrate, the etch stop layer having a thickness of 100 nm or less; and a semiconductor laminate formed on the etch stop layer, the semiconductor laminate comprising a plurality of InGaAsP-based III-V group compound semiconductor layers comprising at least In and P stacked one another.

With respect to claim 10, Murakami does not teach the intermediate article of a semiconductor optical device , wherein the thickness of the etch stop layer is 50 nm or less.

With respect to claim 11, Murakami does not teach the intermediate article of a semiconductor optical device wherein the thickness of the etch stop layer is 20 nm or less.

With respect to claim 12,Muarakmai teach the intermediate article of a semiconductor optical device, wherein the semiconductor laminate comprises an n-type cladding layer, an active layer, and a p-type cladding layer, in this order, and the p-type cladding layer. Murakami does not teach p-type cladding layer  has a thickness of 1200 nm to 9000 nm.

With respect to claim 13, Murakami does not teach the intermediate article of the semiconductor optical device, wherein the thickness of the p-type cladding layer is 2400 nm to 9000 nm.

With respect to claim 14, Murakami does not teach the intermediate article of a semiconductor optical device, wherein the intermediate article further comprises a support substrate bonded to the semiconductor laminate having at least a metal bonding layer interposed therebetween.

With respect to claims 1-3,6, 9-11 choice choosing a thick InGaAs contact layer would have been well within the choice of one of ordinary skill in the art through a routine optimization. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP2144.05, II, A
With respect to claims 7-8,12-13 choice choosing a particular thick p-type cladding layer  would have been well within the choice of one of ordinary skill in the art through a routine optimization. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP2144.05, II, A
 With respect to claim 4 and 14 Iijuka Kazuyuki et al teach the method of manufacturing and semiconductor optical device a semiconductor optical device, wherein the method further comprises the steps of: bonding a support substrate”20” to the semiconductor laminate having at least a metal bonding layer”21” interposed therebetween; and removing the InP growth substrate.(see figures 1-3, 5). It would have been obvious to one of ordinary skill in the art to modify the invention of Murakmi by teaching of Iijuki Kazuyuki et al bonding support substrate to semiconductor laminate through bonding layer and then remove growth substrate to expose the light emission surface and for mechanical strength for the device structure. 

 Conclusion
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816